DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     LOUIS M. KATZ, RICHARD J. KATZ and CHARLES I. KATZ,
                         Appellants,

                                    v.

                        PHYLLIS KATZ and
               HOWARD J. WIENER & ASSOCIATES, P.L.,
                            Appellees.

                              No. 4D16-3291

                           [January 11, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No.
502010CP005000XXXXMB.

   John K. Buckley, Delray Beach, for appellants.

   Howard J. Wiener, Palm Beach Gardens, for appellees.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE, J., and SINGHAL, RAAG, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.